DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on October 18, 2019, is acknowledged by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "39” indicates a spring, but the Specification indicates the spring as character “40”.  Character “39” is not indicated in the Specification. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “frame-shaped projection” (Claim 5 line 1) and “annular space” (Claim 9 line 1) must be shown or the feature(s) canceled from the claim(s).  The “frame-shaped projection” and “annular space” are not associated with a character and lead line in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language locking device in Claim 6 lines 4-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 12-13 recite “the piston rod is provided with at least one sealing in order to form a sealing connection with the associated is piston rod guide”. It is unclear what is meant by “the associated is piston rod guide”. The term “associated” is unclear. This term lacks antecedent basis.
Claims 2-10 are rejected based on their dependency on claim 1.
Claim 3 recites “the second piston is designed as a plastic injection-molded part”. It is unclear what is meant by the phrase “designed” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Claim 5 recites “a frame-shaped projection”. This element is not identified in the drawings nor in the specification with a character and leader line. It is unclear what element is being identified. For the purpose of this examination, it is assumed that any projection that allows connection to a fluid line meets the claim limitation.
Claim 6 lines 3-4 “the piston rod passes and which is provided at the end with a guide sleeve made of a metallic material”. First “the end” lacks antecedent basis and should state an end. 
Claim 7 line 3 recites “which receiving sleeve delimits a common recess”. First, the “receiving sleeve” is previously recited in claim 7 line 1. This should state the receiving sleeve.
Claim 9 line 1 recites “an annular space”. This element is not identified in the drawings nor in the specification with a character and leader line. It is unclear what element is being identified. It is assumed that the phrase is identifying the portion of the working space that houses the spring.
Claim 9 line 3 recites “which annular space”. As mentioned above, this element is already identified in claim 9 line 1, therefore this element lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messerschmidt et al. (US PG PUB 2016/0298788, hereinafter “Messerschmidt”).
Regarding Claim 1, Messerschmidt discloses a pneumatic actuator (ann. fig. 4 illustrates a pneumatic actuator connected to a valve 70) for actuating a valve (70), having a working piston (40, 42, 44) which is mounted movably in a cylinder housing (28, 50, 54) along a movement axis (ann. fig. 4) and delimits a variable size working space (ann. fig. 4) with the cylinder housing (24, 54) and is connected to a piston rod (16) which extends along the movement axis (ann. fig. 4), the cylinder housing (24, 54) having a one-piece cup-shaped first outer body (28, 50, 54) with a sleeve-shaped first piston rod guide (54, ann. fig. 4) arranged centrally in the first outer body (28, 50, 54) and a one-piece cup-shaped second outer body (24, 73) with a sleeve-shaped second piston rod guide (73, ann. fig. 4) arranged centrally in the second outer body (24, 73), the first piston rod guide (54) and the second piston rod guide (73) being spaced apart along the axis of movement (ann. fig. 4) and arranged coaxially with one another and being designed for linearly movable guidance of the piston rod (16), the working space (ann. fig. 4) is bounded by the first outer body (28, 50,54) and by the second outer body (24), and the piston rod (16) passing through the end of the cylinder housing (30), wherein the piston rod (16) is provided with at least one sealing (sealing indicated in ann. fig. 4) in order to form a sealing connection with the associated is piston rod guide (second piston rod guide 73).

    PNG
    media_image1.png
    863
    783
    media_image1.png
    Greyscale

MESSERSCHMIDT – ANNOTATED FIGURE 4
Regarding Claim 3, Messerschmidt discloses the second outer body (24, 73) with the second piston rod guide (73) is designed as a plastic injection-moulded part (para 0037).
Regarding Claim 4,
Regarding Claim 5, Messerschmidt discloses aa frame-shaped projection (60, is welded, soldered, or fluid to the first outer body 28 as described in para 0048) is formed on the outer surface (28) of the first outer body (28, 50, 54), surrounding the fluid connection (ann. fig. 4), on which projection a plate-shaped cover is fixed, which is penetrated by the fluid connection (ann. fig. 4).
Regarding Claim 6, Messerschmidt discloses an adapter sleeve (ann. fig. 4) is formed on the second outer body (24, 73) which extends coaxially with the second piston rod guide (73) and through which the piston rod (16) passes and which is provided at the end with a guide sleeve (adapter sleeve guides the valve 70, para 0055) made of a metallic material (para 0037 states the second body 24 is either metal or plastics, the adapter sleeve guides the valve 70), and wherein the piston rod (16) is provided with a locking device (ann. fig. 4) arranged at the end for coupling to an actuating rod (ann. fig. 4) of a valve (70).
Regarding Claim 7, Messerschmidt discloses a receiving sleeve (ann. fig. 4) is formed on the first outer body (28, 50, 54) which extends coaxially with the first piston rod guide (54), which receiving sleeve (ann. fig. 4) delimits a common recess (through hole) with the first piston rod guide (ann. fig. 4) and which is designed for movably receiving a functional element (56) arranged on the end side of the piston rod (16) from the group: optical indicator (para 0047 describes an optical indicator that is viewed through the transparent end cap 58).
Regarding Claim 8, Messerschmidt discloses a the first outer body (28, 50, 54) is sealingly connected (para 0024 describes that there is no clearance at the connection between the first outer body 28 and the second outer body 24; the two bodies are press-fit, thus meeting the limitation of “sealingly connected”) to the second outer body (24).
Regarding Claim 9, Messerschmidt discloses an annular space (ann. fig. 4) is formed between an inner surface (64) of the first outer body (28, 50, 54) and an outer surface of the first piston rod guide (54), in which annular space (ann. fig. 4) a spring (46) is accommodated, which spring (48) is supported 
Regarding Claim 10, Messerschmidt discloses the second piston rod guide (73) has a cylindrical inner surface which is formed as a guide surface and as a sealing surface (sealing illustrated in ann. fig. 4) for the piston rod (16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Messerschmidt et al. (US PG PUB 2016/0298788, hereinafter “Messerschmidt”) in view of Mamyo (US PG PUB 2001/0028049).
Regarding Claim 2, Messerschmidt discloses the at least one sealing (sealing indicated in ann. fig. 4) is at the piston rod.
Messerschmidt substantially discloses the invention as claimed, except at least one sealing is received in a circumferential groove of the piston rod.
Mamyo teaches at least one sealing is received in a circumferential groove of a piston rod.

    PNG
    media_image2.png
    695
    587
    media_image2.png
    Greyscale

MAMYO – ANNOTATED FIGURE 1
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant application to have modified the seal and rod, as disclosed by Messerschmidt, by placing a groove on a piston rod and placing a seal in the groove, as taught by Mamyo, for the purpose of allowing a seal to be serviced and replaced at the same time a piston rod and a connecting valve seat are being inspected, serviced, and replaced. This saves time and money when servicing the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Griffin (US 6,866,059) and Thomason et al. (US 9,399,933) disclose a pneumatic device with pistons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/DAPHNE M BARRY/Primary Examiner, Art Unit 3753